        Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 1 of 42




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 SHONICE G. GARNETT, et al.,

                         Plaintiffs,

                         v.                           Case No. 17-cv-1757 (CRC)

 LAURA ZEILINGER,

                         Defendant.

                                       MEMORANDUM OPINION

        Not being a State often places the District of Columbia at a disadvantage. In this case,

however, it works to its benefit.

        The Supplemental Nutrition Assistance Program (“SNAP”) Act requires participating

States to abide by strict deadlines for processing benefit applications and periodically

recertifying benefit eligibility. The statute treats the District as if it were a State. In 2017, a

group of D.C. residents and the non-profit organization Bread for the City brought suit under 42

U.S.C. § 1983 against the director of the agency that administers the District’s SNAP program

over problems the city was having in meeting these statutory deadlines. In May 2018, the Court

entered a partial preliminary injunction compelling the District to comply with the SNAP Act’s

deadlines for recertifying benefit eligibility. Following extensive discovery, both parties now

move for summary judgment, and Plaintiffs move for a permanent injunction.

        Ordinarily, plaintiffs challenging a State’s compliance with SNAP Act processing

timelines would be entitled to summary judgment if they could show that the State has fallen

short of absolute compliance (or something very close to it). But, because D.C. is a

municipality, not a State, Plaintiffs here shoulder a heavier burden. They must show not only

that the District has failed to strictly comply with the Act’s processing deadlines; they must also
        Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 2 of 42




establish that the failure resulted from a policy or practice adopted by District officials. See

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978). Plaintiffs have

not satisfied this second element of liability. Finding that the record reflects substantial efforts

by the District to improve its timeliness performance, the Court concludes that there is

insufficient evidence that a policy or practice of the District caused violations of the Plaintiffs’

statutory rights to timely processing of their SNAP applications. The Court will therefore vacate

its earlier injunction and grant summary judgment to the District.

  I.    Background

        The Court has addressed the relevant background at length in several prior opinions in

this case. See Garnett v. Zeilinger (“Garnett I”), 301 F. Supp. 3d 199, 203–04 (D.D.C. 2018)

(class certification order); Garnett v. Zeilinger (“Garnett II”), 313 F. Supp. 3d 147, 150–54

(D.D.C. 2018) (preliminary injunction opinion); Garnett v. Zeilinger (“Garnett III”), 323 F.

Supp. 3d 58, 62–63 (D.D.C. 2018) (ruling on motion to dismiss). It therefore will provide only

an abbreviated background discussion here, with a focus on new developments since the Court’s

prior rulings.

        A. Regulatory Background

        The Supplemental Nutrition Assistance Program (“SNAP”) provides benefits to low-

income households to help them purchase food. 7 U.S.C. §§ 2011–2036d. To receive

assistance, a household must file an initial application for benefits, participate in an interview,

and verify certain eligibility information. Id. § 2014(a); 7 C.F.R. § 273.2(a)(2). If approved, the

household is certified to receive benefits for a specific timeframe, known as the “certification

period.” 7 U.S.C. § 2020(e)(4); 7 C.F.R. § 273.10(f). Prior to the end of its certification period,




                                                  2
        Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 3 of 42




a household must submit a recertification application to continue receiving benefits. 7 U.S.C.

§ 2020(e)(4).

       Responsibility for administering SNAP is divided between the federal government and

state governments. States that elect to participate in the program receive funding for benefits and

50% of administrative costs from the federal government. Id. §§ 2013(a), 2025. In return, States

must administer their programs in accordance with federal statutory and regulatory requirements.

See 7 U.S.C. § 2020(e); 7 C.F.R. § 273.2. As relevant here, those requirements include strict

deadlines within which States must process their residents’ SNAP applications.

       With respect to initial applications, the certification process must be completed, and

benefits provided, within 30 days of an application’s filing. 7 U.S.C. § 2020(e)(3). The deadline

is even more stringent—no later than seven days after an application is filed—for so-called

“expedited” applications from households with extremely low income. Id. § 2020(e)(9)(A); 7

C.F.R. § 273.2(i)(2), (3), (4). As for recertification applications, the agency must provide each

household with a notice of expiration and of the need to recertify before the start of the last

month of their certification period. 7 U.S.C. § 2020(e)(4); 7 C.F.R. § 273.14(b)(1). If a

household submits its recertification application at least 15 days prior to the expiration of its

certification period, the State must provide benefits—if the household remains eligible—without

interruption. 7 U.S.C. § 2020(e)(4); 7 C.F.R. § 273.14(c), (d). If a household submits its

recertification application within a 45-day grace period after the 15th day of the last certification

month, the State must process the application within 30 days of the application filing date. 7

C.F.R. § 273.14(e)(1).

       The certification or recertification process may be held up if the customer is missing

verification or does not complete an interview. In the former scenario, the agency is required to


                                                  3
        Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 4 of 42




provide households with a notice of required verification and at least ten days to provide the

missing verification. 7 C.F.R. §§ 273.2(f) (initial application), 273.14(b)(4) (recertification). In

the latter situation, the agency must “promptly” schedule an interview within the 30 days of the

application and, if a household misses an interview, provide a notice of missed interview. Id.

§§ 273.2(e)(3) (initial application); 273.14(b)(4) (recertification).

       The federal Food and Nutrition Service (“FNS” or the “Service”), an agency within the

Department of Agriculture, oversees the States’ administration of SNAP. 7 U.S.C. § 2013(c); 7

C.F.R. § 271.3. As part of its extensive oversight duties, FNS monitors the States’ SNAP

application processing using three timeliness metrics. See Memorandum from Lizbeth

Silbermann on the Three Ways Initial SNAP Application Processing Timeliness is Measured to

All SNAP Regional Directors (“FNS June 2017 Memo”) 1 (June 2, 2017), Gov. MSJ, Exh. Q.

First, the Application Processing Timeliness Rate (“QC APT Rate”) is based on a sample of

approximately 90 active cases (households currently receiving benefits) pulled each month. Id.

at 1–2. The State agency’s Quality Control (“QC”) team collects information on whether initial

applications sampled were processed on a timely basis, and the number of applications approved

timely is divided by the total applications in the sample to arrive at the QC APT Rate. Id.

Second, the State Timeliness Rate is calculated from the entire universe of State SNAP cases by

dividing the total number of initial applications approved timely by the total number of

applications. Id. at 3–4. Finally, the Certification Section of the FNS Program and Budget

Summary Statement, Part B-Program Activity Statement (“FNS-366B”) tracks the number

of initial and recertification applications approved or denied by the State agency in the specified

reporting quarter, including the number of application decisions that were overdue by 1–30 days,




                                                  4
        Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 5 of 42




31–60 days, 61–90 days, and 91 days or more. Id. at 4–5. 1 In addition to these quantitative

measures, FNS regularly monitors States’ SNAP administration through management evaluation

reviews, advocate and client complaints, and other methods of information gathering. Id. at 1;

see, e.g., Pl. MSJ, Exh. G.

       Based on this monitoring, FNS enforces the SNAP Act’s timeliness requirements through

a standard escalation protocol. See Memorandum from Lizbeth Silbermann on Guidance for

Improving State Timeliness Rates & Standardizing the Escalation Process to All SNAP Regional

Directors (“FNS March 2016 Memo”) (Mar. 18, 2016), Gov. MSJ, Exh. S, ECF No. 138-21.

The protocol is based primarily on the QC APT Rate: FNS considers a rolling six-month

average QC APT Rate of 95% or higher to be acceptable performance and subjects States to

escalation procedures only if their rate dips below 90%. Id. at 2. 2 The first step in the escalation

protocol is to subject States to a Corrective Action Plan (“CAP”). Id. at 3–4; 7 C.F.R. § 275.17.

If States do not improve their timeliness within a specified amount of time, FNS sends an

Advance Warning Letter of possible suspension of federal funds, see FNS March 2016 Memo 4–

5; 7 C.F.R. § 276.4(d)(1), which may be followed by a Formal Warning Letter, see FNS March

2016 Memo 5–6; 7 C.F.R. § 276.4(d)(2), and eventually, suspension or disallowance of federal




       1
         An initial application is overdue if the approval determination is made more than 30
days from the date of a regular application and more than seven days from the date of an
expedited application. Id. at 5. A recertification application is overdue if the approval decision
is made after the date of the household’s normal issuance date. Memorandum from Lizbeth
Silbermann on Clarifications for Reporting on the Certification Section of the FNS-366B to All
SNAP Regional Directors (“FNS Jan. 2017 Memo”) 3 (Jan. 11, 2017), https://fns-
prod.azureedge.net/sites/default/files/snap/366B-Certifications-Question-and-Answer.pdf.
       2
          FNS may also subject States to escalation procedures if their State Timeliness Rate
(calculated from the entire universe of SNAP cases rather than a QC sample) falls below 90%.
Id. at 3.

                                                  5
        Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 6 of 42




SNAP funding, see FNS March 2016 Memo 5–6; 7 C.F.R. § 276.4(e). FNS will assist poor

performing States by engaging with their senior management officials, expanding technical

assistance, sharing information on effective practices, procedures, and policies of States with

recent improvements or sustained high performance, and providing advice on business process

reengineering. FNS March 2016 Memo 6–7.

       B. The District’s Administration of SNAP

       The District of Columbia, which is treated as a State under the SNAP Act, see 7 U.S.C.

§ 2012(r), has delegated its administration of SNAP to the Economic Security Administration

(“ESA”) of its Department of Health Services (“DHS” or the “Department”). Gov. Stmt. Mat.

Facts ¶ 2. Each month, the District distributes SNAP benefits to about 65,000 households. FNS

Monthly Report from DC for January 2020 (“Jan. 2020 FNS Report”) 2, Gov. MSJ, Exh. U, ECF

No. 138-23. ESA operates five neighborhood service centers throughout the District, as well as a

centralized Call Center. Deposition of Garlinda Bryant-Rollins (“Bryant-Rollins Dep.”) 18:7–

14. The vast majority (approximately 85%) of SNAP applications are processed in person at a

service center by what the District refers to as the “lobby unit,” with the remaining 15% handled

by the “non-lobby unit” over the phone. Id. at 21:14–21, 129:20–130:14; Dep. of Laura

Zeilinger (“Zeilinger Dep.”) 49:14–50:8, 56:4–17, 57:3–12; Dep. of Anthea Seymour (“Seymour

Dep.”) 129:30–131:8.

       The District tracks and reports statistics on its timeliness in processing SNAP

applications in several ways. A team within the Department’s Division of Data Analytics

Research and Evaluation (“DARE”) pulls raw data from the agency’s internal database to create

statistical reports. See Dep. of Won-Ok Kim (“Kim Dep.”) 19:16–18, 43:3–9, 54:4–13, 269:1–7;

Dep. of Yogi Tripurneni 8:18–22, 12:14–17, 14:2–4, 15:6–11. These reports include the three


                                                 6
        Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 7 of 42




FNS metrics described above—the QC APT Rate, the State Timeliness Rate, and the FNS-366B.

See, e.g., Jan. 2020 FNS Report 2 (reporting the QC APT rate and the State Timeliness Rate);

District’s FNS-366B for Fiscal Year 2020, Quarter 1 (“FNS-366B for FY 2020 Q1”), Pl. MSJ

Reply, App. 2, Exh. 8, ECF No. 146-35. As will be explained further, the District has also

created a new metric called the “Adjusted State APT Rate,” which it has been reporting monthly

to the Court and FNS since the issuance of the Court’s partial preliminary injunction in May

2018. See, e.g., SNAP Application Processing Timeliness Data for Jan. 2020, ECF No. 134

(court report); Jan. 2020 FNS Report 2 (FNS report).

       C. Procedural History

       In October 2016, the District rolled out a new operating system for SNAP administration

known as the District of Columbia Access System (“DCAS”). Kim Dep. 52:9–11; Gov. Opp. to

Prelim. Injunction, Exh. E. Difficulties associated with implementing the new system caused

problems in the District’s administration of SNAP, including increased delays in processing

benefits applications. See, e.g., Pl. Prelim. Injunction Reply, Attach. 1, Exh. A at 1 (noting

“widespread technological problems we are seeing in activating Food Stamps benefits following

the transition to DCAS”). Indeed, the District’s rolling-average QC APT rate for October 2016

through March 2017 was estimated at 88.45%. 3 Based on that metric, FNS informed the District

in October 2017 that it was required to develop a CAP because its QC APT rate was below 90%.




       3
          This figure is based on a calculation of the upper bound of a 95% confidence interval
(an estimated range of values of which FNS is 95% confident includes the true value)
surrounding the FNS APT rate point estimate. The upper bound of the interval, rather than the
point estimate, is used to identify and monitor poor timeliness. FNS June 2017 Memo 2.


                                                 7
        Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 8 of 42




Letter from Eric Ratchford to Anthea Seymour (“FNS Oct. 2017 Letter”) 1 (Oct. 23, 2017), Gov.

MSJ, Exh. R.

       Suffering the adverse effects of DHS’s SNAP administration problems, a group of D.C.

residents and non-profit organization Bread for the City (“Bread”) brought suit in August 2017

against Laura Zeilinger in her official capacity as Director of DHS. 4 See Am. Compl. ¶ 15.

They sought injunctive and declaratory relief under 42 U.S.C. § 1983 on the grounds that the

District was violating their federal rights by (1) failing to process applications for benefits within

the SNAP Act’s mandatory timeframes; (2) failing to issue recertification notices on a timely

basis; and (3) failing to provide notice to households of application processing delays and their

right to a hearing. Am. Compl. ¶¶ 171–173.

       Plaintiffs filed a motion for class certification contemporaneous with the complaint and

moved for a preliminary injunction shortly thereafter. The Court granted Plaintiffs’ motion for

class certification on March 28, 2018, see Garnett I, 301 F. Supp. 3d at 211–12 (certifying three

classes), and partially granted their motion for a preliminary injunction on May 31, 2018, see

Garnett II, 313 F. Supp. 3d at 150–51. The District followed with a motion to dismiss, which the

Court granted on August 23, 2018 only as to Plaintiffs’ third claim concerning notices of delays

and hearings and denied as to the remaining two claims. 5 The Court also entered the preliminary

injunction that same day. See Preliminary Injunction Order (Aug. 23, 2018). The injunction

required the District to “expeditiously enact any changes to policy statements, procedure




       4
         While Director Zeilinger is currently the sole defendant in this case, consistent with its
prior opinions the Court will refer to the defendant here as “the District.”
       5
       Plaintiffs ask the Court to consider the two remaining claims together. Tr. of Hearing
on Summ. J. Mots. 4:22–5:8 (July 28, 2020).

                                                  8
        Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 9 of 42




manuals, and internal directives” and to “conduct such training” as is necessary to ensure the

District’s full compliance (95% timeliness) with the SNAP Act’s deadlines for processing of

recertification applications within 18 months. Id. ¶¶ 2–3, 5. It also required the District to file

monthly reports containing information on its timeliness in processing regular initial, expedited

initial, and recertification applications as well as the status of its CAPs with FNS. Id. ¶¶ 6–7.

        Following extensive discovery, the parties have cross moved for summary judgment.

The District also moves to dismiss Bread for the City as a plaintiff for lack of standing.

  II.   Legal Standards

        Article III standing goes to a court’s subject-matter jurisdiction and is properly raised

under Federal Rule of Civil Procedure 12(b)(1). See Harbury v. Hayden, 444 F. Supp. 2d 19, 26

(D.D.C. 2006), aff’d, 522 F.3d 413 (D.C. Cir. 2008). “The objection that a federal court lacks

subject-matter jurisdiction may be raised by a party, or by a court on its own initiative, at any

stage in the litigation . . . .” Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006) (citation

omitted); see Fed. R. Civ. P. 12(h)(3). Because the case is now at summary judgment, “the

plaintiff can no longer rest on . . . mere allegations, but must set forth by affidavit or other

evidence specific facts [that establish its standing].” Lujan v. Defs. of Wildlife, 504 U.S. 555,

560–61 (1992).

        As to liability, the Court may grant summary judgment if “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). Where, as here, “both parties file cross-motions for summary

judgment, each must carry its own burden under the applicable legal standard.” Fay v. Perles, 59

F. Supp. 3d 128, 132 (D.D.C. 2014) (Cooper, J.) (quoting Ehrman v. United States, 429 F. Supp.

2d 61, 67 (D.D.C. 2006)). In other words, each party “bears the ‘initial responsibility of


                                                   9
        Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 10 of 42




informing the district court of the basis for its motion, and identifying those portions of the

pleadings, depositions[,] . . . admissions on files, [and] affidavits . . . which it believes

demonstrate the absence of a genuine issue of material fact.’” Hodes v. Dep’t of Treasury, 967

F. Supp. 2d 369, 372 (D.D.C. 2013) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986)). To defeat a motion for summary judgment, the non-moving party must provide

“specific facts showing that there is a genuine issue for trial.” Celotex Corp., 477 U.S. at 324.

“[A] material fact is ‘genuine’ . . . if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party” on a particular claim. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

        As a remedy, Plaintiffs seek a permanent injunction compelling the District’s absolute

compliance with the SNAP Act’s timeliness requirements. “According to well-established

principles of equity, a plaintiff seeking a permanent injunction must satisfy a four-factor test

before a court may grant such relief.” eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391

(2006). A plaintiff must demonstrate: (1) that it has suffered an irreparable injury; (2) that

remedies available at law, such as monetary damages, are inadequate to compensate for that

injury; (3) that, considering the balance of hardships between the plaintiff and defendant, a

remedy in equity is warranted; and (4) that the public interest would not be disserved by a

permanent injunction. Id.

  III. Analysis

        A. Motion to Dismiss Claims by Bread for the City

        To sustain subject-matter jurisdiction, “[a]t least one plaintiff must have standing to seek

each form of relief requested in the complaint.” Town of Chester, N.Y. v. Laroe Estates, Inc.,

137 S. Ct. 1645, 1651 (2017). At the threshold, Plaintiffs contend that the Court need not decide


                                                   10
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 11 of 42




whether Bread has standing for the suit to proceed because it is undisputed that the individual

named Plaintiffs have standing. Pl. Opp. 9–10; see, e.g., Bowsher v. Synar, 478 U.S. 714, 721

(1986) (declining to address the standing of other plaintiffs where at least one plaintiff had

standing). The Court previously declined to address Bread’s standing for that reason at the

motion-to-dismiss stage. Garnett III, 323 F. Supp. 3d at 68 n.7 (citing Ark Initiative v. Tidwell,

64 F. Supp. 3d 81, 92 (D.D.C. 2014)). The Government responds that the Court must now

decide Bread’s standing because it seeks relief distinct from the individual named Plaintiffs.

       The Government is correct that the dispositive question is whether Bread is “pursu[ing]

relief that is broader than or different” than that sought by the individual named Plaintiffs. Little

Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania, No. 19-431, 2020 WL 3808424,

at *8 n.6 (U.S. July 8, 2020). Bread’s request for declaratory and injunctive relief is identical to

that sought by the individual named Plaintiffs. Am. Compl., Request for Relief ¶¶ C–D; see also

O.A. v. Trump, 404 F. Supp. 3d 109, 138 (D.D.C. 2019) (“Where multiple plaintiffs assert

claims seeking precisely the same declaratory or injunctive relief, . . . and where the court has

subject matter jurisdiction to consider the claims of at least one of those plaintiffs, the court need

not address its jurisdiction to consider the claims of the remaining plaintiffs.”). As the District

points out, however, Bread also seeks attorney’s fees and costs under 42 U.S.C. § 1988(b). Am.

Compl., Request for Relief ¶ E. Other courts have held that each plaintiff must have standing in

order to recover attorney’s fees. See, e.g., Shaw v. Hunt, 154 F.3d 161, 166 (4th Cir. 1998)

(noting that “a plaintiff without standing will not be able to recover fees” under § 1988 “because

the possession of Article III standing is interwoven into the very concept of plaintiff status”).

Therefore, out of an abundance of caution and because the parties have briefed the issue

extensively, the Court will assess Bread’s standing. See Women’s Med. Ctr. of Providence, Inc.


                                                  11
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 12 of 42




v. Roberts, 512 F. Supp. 316, 320 (D.R.I. 1981) (“[T]he potential availability of attorney’s fees

turns the standing question raised by defendants’ motions to dismiss into a situation in which a

great deal ‘may be gained or lost (depending upon) the presence or absence of’ multiple

plaintiffs.” (quoting Doe v. Bolton, 410 U.S. 179, 189 (1973)))

        The requirements of Article III standing are: (1) an “actual or threatened injury in fact”

(2) “that is fairly traceable to the alleged illegal action” and (3) is “likely to be redressed by a

favorable court decision.” Spann v. Colonial Vill., Inc., 899 F.2d 24, 27 (D.C. Cir. 1990).

Furthermore, because Bread seeks injunctive and declaratory relief, it must show that it “is

suffering an ongoing injury or faces an immediate threat of injury.” Dearth v. Holder, 641 F.3d

499, 501 (D.C. Cir. 2011). The plaintiff, as the party invoking federal jurisdiction, bears the

burden of establishing standing “‘throughout all stages of litigation.’” Va. House of Delegates v.

Bethune-Hill, 139 S. Ct. 1945, 1950–51 (2019) (quoting Hollingsworth v. Perry, 570 U.S. 704,

705 (2013)) (emphasis added). At summary judgment, the plaintiff’s burden is to “set forth by

affidavit or other evidence specific facts” that support its standing. Lujan, 504 U.S. at 560–61.

Bread has met that burden.

                1. Injury-in-Fact

        An organization such as Bread may establish standing by showing that the challenged

practices have caused a “concrete and demonstratable injury to the organization’s activities.”

Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982) (holding that an organization had

standing to challenge racial steering practices that perceptibly impaired the organization’s ability

to provide housing counseling and referral services and drained the organization’s resources).

The D.C. Circuit “has applied Havens . . . to justify organizational standing in a wide range of

circumstances,” so long as two conditions are met. Abigail All. for Better Access to


                                                  12
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 13 of 42




Developmental Drugs v. Eschenbach, 469 F.3d 129, 133 (D.C. Cir. 2006); see Nat’l Fair Hous.

All. v. Carson, 330 F. Supp. 3d 14, 41 (D.D.C. 2018) (recognizing the Circuit’s “two-prong

inquiry”). First, the plaintiff must show that the challenged governmental action or inaction

“‘perceptibly impaired’ a non-abstract interest” of the organization. Nat’l Ass’n of Home

Builders v. EPA, 667 F.3d 6, 12 (D.C. Cir. 2011) (quoting Havens, 455 U.S. at 379). “Second,

the plaintiff must show that it ‘used its resources to counteract that harm.’” Elec. Privacy Info.

Ctr. v. Presidential Advisory Comm’n on Election Integrity, 878 F.3d 371, 378 (D.C. Cir. 2017)

(quoting People for the Ethical Treatment of Animals v. USDA (“PETA”), 797 F.3d 1087, 1094

(D.C. Cir. 2015)).

       Bread for the City’s mission is to provide basic staples (food, clothing, and medical care)

and legal and social services to low-income D.C. residents to reduce the burden of poverty.

Bread for the City, Our Mission (last visited July 20, 2020),

https://breadforthecity.org/about/#mission-vision. Here, Bread has established that the District’s

SNAP administration deficiencies “[i]nhibit[] . . . [its] daily operations” by increasing its clients’

demand for food, SNAP-related legal services and counseling, and assistance with management

of Social Security Disability Insurance (“SSDI”) and Social Security Insurance (“SSI”) benefits.

Action All. of Senior Citizens of Greater Philadelphia v. Heckler, 789 F.2d 931, 938 (D.C. Cir.

1986). Specifically, the record contains evidence that beginning in October 2016 (when the

District’s administration of SNAP began experiencing widespread problems due to the new

computer system), Bread’s Legal Clinic saw more clients coming in with claims concerning

improper food stamp terminations and application delays, Bread’s Food Program experienced an

increased demand for food packages, and Bread’s Representative Payee Program’s clients made

more requests for additional funds for food from their own SSI and SSDI benefits. Pl. 3d Supp.


                                                  13
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 14 of 42




Interrog. Resp. ¶ 10, Def. MTD, Exh. A; Dep. of George Jones (“G. Jones Dep.”) 119:9–120:20;

121:3–122:7, Pl. MTD Opp., Exhs. A, E & F. The impairment of these non-abstract interests

satisfies the first prong of the Havens analysis. Nat’l Ass’n of Home Builders, 667 F.3d at 12.

       As to Havens’ second prong, Bread has shown that it has taken concrete steps in response

to the District’s SNAP administration deficiencies. For one, Bread dedicated more staff time and

resources to meet the increased demand for the Legal Clinic’s assistance with SNAP-related

matters, including hiring a public benefits paralegal (who is paid $40,000 a year) and a law-

school volunteer (who had to be trained by paid employees) and diverting time of existing staff

members to SNAP-related matters. Pl. 3d Supp. Interrog. Resp. 25–26, 28. Bread also invested

significant staff time and resources into developing and implementing an internal referral system

to ensure that clients that initially engage with other SNAP programs receive help from the Legal

Clinic with SNAP-related matters. Id. at 28–29, 31. The District counters that “an

organization’s diversion of resources to litigation or to investigation in anticipation of litigation”

cannot create standing. Gov. MTD Reply 4 (quoting PETA, 797 F.3d at 1093); see also Nat’l

Taxpayers Union, Inc. v. United States, 68 F.3d 1428, 1434 (D.C. Cir. 1995) (“An organization

cannot . . . manufacture the injury necessary to maintain a suit from its expenditure of resources

on that very suit.”). True. But that principle does not apply where the “purportedly illegal action

increases the resources the group must devote to programs independent of its suit challenging the

action.” Spann, 899 F.2d at 27 (emphasis added). Here, the record establishes that Bread

undertook these additional expenditures on SNAP-related legal services and counseling “in

response to, and to counteract, the effects of the defendants’ alleged [statutory violations] rather

than in anticipation of litigation.” Equal Rights Ctr. v. Post Properties, Inc., 633 F.3d 1136, 1140

(D.C. Cir. 2011).


                                                  14
        Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 15 of 42




        Nor is there credence to the District’s suggestion that Bread’s expenditures somehow

constitute self-inflicted injury under Fair Emp. Council of Greater Washington, Inc. v. BMC

Mktg. Corp. (“BMC”), 28 F.3d 1268, 1276 (D.C. Cir. 1994). Gov. MTD Reply 4. In BMC, the

D.C. Circuit held that the organizational plaintiff’s “diversion of resources to testing [BMC’s

housing discrimination]” was “self-inflicted; it result[ed] not from any actions taken by BMC,

but rather from the [plaintiff’s] own budgetary choices.” BMC, 28 F.3d at 1276. But, the

Circuit’s holding in that regard “assume[d] that BMC’s actions did not have any other effect on

the [plaintiff’s] programs independent of its efforts to increase legal pressure on possible open

housing violators” such that the organization’s “programs would have been totally unaffected if

it had simply refrained from making the re-allocation.” Id. at 1276–77. Bread’s injuries, by

contrast, are more analogous to the “increase [in] the number of people in need of counseling”

directly caused by BMC’s discrimination, which the Circuit found to be injury-in-fact. Id. at

1276.

        Bread’s expenditures related to helping their clients deal with missing or late SNAP

payments are therefore cognizable harm under Havens. See, e.g., PETA, 797 F.3d at 1096

(recognizing organizational standing where plaintiff spent “more than $10,000 on staff attorney

time” “as a direct result of the USDA’s failure to regulate birds”).

        Even if the record establishes that Bread suffered cognizable harm under Havens, the

District contends that Bread cannot rely upon “stale evidence” of past harm in order to establish

ongoing or future injury. Gov. MTD Reply 1–3. It invokes California Cattlemen’s Association

v. U.S. Fish & Wildlife Service, 369 F. Supp. 3d 141 (D.D.C. 2019), where the court concluded

that the plaintiffs had not shown ongoing or imminent injury from the agency processes that they

challenged because the processes were already complete, and there was “only conjecture and


                                                 15
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 16 of 42




hypothesis” that the agency would reinitiate the challenged processes in the future. Id. at 147.

Here, however, at least some of Bread’s increased expenditures on legal resources and

counseling related to SNAP administration are ongoing, see, e.g., Pl. 3d Supp. Interrog. Resp. 27

(averring that public benefits paralegal is paid $40,000 a year and “continues to work on food

stamps matters”); id. at 29 (averring that “Legal Clinic staff estimate that they spend

approximately two hours per month re-training staff, sending email reminders, and maintaining

the online referral system”), and there is no indication in the record that Bread will cease these

expenditures in the future. Bread has therefore shown that it suffers “ongoing injury” due to the

District’s alleged SNAP administration deficiencies. Dearth, 641 F.3d at 501.

               2. Causation and Redressability

       “An organizational plaintiff must, in addition to . . . establish[ing] cognizable harm under

Havens, satisfy the requirements for . . . the second and third elements of Article III standing—

causation and redressability.” Nat’l Fair Hous. All., 330 F. Supp. 3d at 42. “[C]ausation and

redressability ‘are closely related’ like ‘two sides of a . . . coin.’” West v. Lynch, 845 F.3d 1228,

1235 (D.C. Cir. 2017) (quoting Dynalantic Corp. v. Dep’t of Defense, 115 F.3d 1012, 1017

(D.C. Cir. 1997)). Although the two concepts are distinct—“causation focuses on the

‘connection between the assertedly unlawful conduct and the alleged injury’ whereas

redressability focuses on the ‘connection between the alleged injury and the judicial relief

requested,’” id. at 1235–36 (quoting Allen v. Wright, 468 U.S. 737, 753 n.19 (1984))—the Court

will address them together here because the judicial relief requested is an injunction against the

District’s allegedly unlawful conduct. The causation standard for Article III standing is not

particularly demanding. It “does not require that the defendant[’s] [conduct] be the most

immediate cause, or even a proximate cause, of the plaintiffs’ injuries; it requires only that those


                                                 16
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 17 of 42




injuries be ‘fairly traceable’ to the defendant. Attias v. Carefirst, Inc., 865 F.3d 620, 629 (D.C.

Cir. 2017). The Court assumes for the purposes of the standing analysis that Bread will secure

the relief that it seeks. See Fla. Audubon Soc. v. Bentsen, 94 F.3d 658, 664 n.1 (D.C. Cir. 1996).

       The District contends that Bread’s injuries are not fairly traceable to the District’s

deficiencies in administering SNAP because numerous other factors—such as a change in the

law affecting cash benefits, the rising cost of food, Bread’s creation of an internal referral system

among its programs, and the need to serve furloughed government workers and homeless

individuals—also have affected D.C. residents’ demand for Bread’s services. Gov. MTD 12,

16–17, 19. The fact that it may be difficult to quantify exactly how much of Bread’s increased

expenditures is attributable to the District’s SNAP administration deficiencies as opposed to

these other factors does not defeat causation. See generally Competitive Enter. Inst. v. Nat’l

Highway Traffic Safety Admin., 901 F.2d 107, 113 (D.C. Cir. 1990) (“For standing purposes,

petitioners need not prove a cause-and-effect relationship with absolute certainty; substantial

likelihood of the alleged causality meets the test.”). For purposes of Article III standing, “it may

be enough that the defendant’s conduct is one among multiple causes.” Orangeburg, S.C. v. Fed.

Energy Regulatory Comm’n, 862 F.3d 1071, 1080 (D.C. Cir. 2017) (quoting 13A Charles A.

Wright, Arthur R. Miller & Edward H. Cooper, Fed. Practice & Procedure § 3521.5 (3d ed.

2008)). And here, “[c]ommon sense and basic economics tell us that” the District’s failure to get

SNAP benefits to Bread’s clients on time or at all will likely cause them to seek more food, legal

services, and counseling from Bread, which in turn will affect Bread’s resources. Carpenters

Indus. Council v. Zinke, 854 F.3d 1, 6 (D.C. Cir. 2017).




                                                 17
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 18 of 42




        The Court therefore concludes that Bread has Article III standing to challenge

deficiencies in the District’s administration of SNAP and will proceed to analyzing the merits of

Plaintiffs’ claims.

        B. Cross-Motions for Summary Judgment

        As the Court held at the motion to dismiss stage, § 1983 provides a cause of action for

Plaintiffs to enforce the District’s compliance with the SNAP Act’s timeliness requirements.

Garnett II, 323 F. Supp. 3d at 71–75. At that stage, the Court declined to decide whether the

“policy or practice” standard for municipal liability set forth in Monell, 436 U.S. 658, applied to

this suit and invited the parties to address the issue in future briefing. Garnett II, 323 F. Supp. 3d

at 75. The parties now agree that Monell’s “policy or practice” standard applies to the Plaintiffs’

claims against Director Zeilinger. Gov. Reply 2–4; Tr. of Hearing on Mots. for Summ. J. (“MSJ

Tr.”) 7:2–11. Although the SNAP Act defines the District as a “State,” 7 U.S.C. § 2012(r), the

District of Columbia is considered a municipality for purposes of § 1983, see Act Now to Stop

War & End Racism Coal. & Muslim Am. Soc’y Freedom Found. v. District of Columbia (“Act

Now”), 846 F.3d 391, 413 (D.C. Cir. 2017) (“Both [S]tates and cities can be sued under section

1983, and for that purpose the District of Columbia is treated as a city.” (internal citations

omitted)); Salazar v. District of Columbia, 954 F. Supp. 278, 324 (D.D.C. 1996) (applying

Monell standard to the District’s compliance with Medicaid processing requirements even

though the statute defines D.C. as a “State”). And, Plaintiffs’ suit against Ms. Zeilinger in her

official capacity as a municipal officer “is equivalent to a suit against the municipality itself.”

Atchinson v. District of Columbia, 73 F.3d 418, 424 (D.C. Cir. 1996); see Kentucky v. Graham,

473 U.S. 159, 165 (1985) (holding that suits brought against individuals in their official




                                                  18
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 19 of 42




capacities “generally represent only another way of pleading an action against an entity of which

an officer is an agent” (quoting Monell, 436 U.S. at 690 n.55)).

       Therefore, even “in an official-capacity suit” like this one, Plaintiffs must show that “the

entity’s ‘policy or custom’ . . . played a part in the violation of federal law.” Graham, 473 U.S.

at 166 (quoting Monell, 436 U.S. at 694); see also Los Angeles Cty., Cal. v. Humphries, 562

U.S. 29, 31 (2010) (holding that “the ‘policy or custom’ requirement also applies when plaintiffs

seek prospective relief [under § 1983], such as an injunction or a declaratory judgment”). Courts

conduct a two-step inquiry to assess municipal liability under § 1983. First, they must determine

whether the plaintiffs have established a predicate federal constitutional or statutory violation. If

so, they must decide whether a custom or policy of the municipality caused the violation. Baker

v. District Columbia, 326 F.3d 1302, 1306–07 (D.C. Cir. 2003).

       Plaintiffs’ theory is that the District’s protracted failure to correct its deficiencies in

administering SNAP amounts to “deliberate indifference” to the risk of violating Plaintiffs’

federal rights. See, e.g., MSJ Tr. 7:17–23 (“[t]he plaintiffs have established that the defendant

had a custom and practice of being deliberately indifferent to . . . failure[s] to timely process

SNAP . . . applications”); Baker, 326 F.3d at 1306–07 (noting that municipal liability can lie

where the municipality fails “to respond to a need (for example, training of employees) in such a

manner as to show ‘deliberate indifference’ to the risk that not addressing the need will result

in . . . violations [of federal law]”); Bd. of Cty. Comm'rs of Bryan Cty., Okl. v. Brown, 520 U.S.

397, 407 (1997) (“[A] plaintiff seeking to establish municipal liability on the theory that a

facially lawful municipal action has led an employee to violate a plaintiff’s rights must

demonstrate that the municipal action was taken with ‘deliberate indifference’ as to its known or

obvious consequences.”). According to Plaintiffs, the District was put on notice of its


                                                  19
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 20 of 42




deficiencies in timely processing SNAP applications when FNS sent the District a letter in

October 2017 subjecting it to a corrective action plan due to its poor APT rate. MSJ Tr. 8:8–15;

FNS Oct. 2017 Letter 1. Plaintiffs contend that the lack of improvement in the District’s

timeliness figures, after being made aware of the problem, suffices to establish the District’s

deliberate indifference. Contrary to Plaintiffs’ assertion, however, the record shows that the

District has undertaken significant efforts to improve SNAP application processing timeliness

and that, at least by some timeliness metrics, those efforts have been successful.

               1. Predicate Violations of the SNAP Act’s Timeliness Requirements

       As to the first step of the Monell analysis, the Court has previously held that the SNAP

Act requires absolute compliance with its timeliness requirements. See Garnett I, 301 F. Supp.

3d at 207–08; Garnett II, 313 F. Supp. 3d at 155. The Court is also cognizant, however, that

“with respect to the statutory timelines, ‘absolutely perfect compliance is unattainable.’” Garnett

II, 313 F. Supp. 3d at 159 (quoting Withrow v. Concannon, 942 F.2d 1385, 1388 (9th Cir.

1991)). In other words, “[t]here is . . . doubtless a point at which any failure of total compliance

is truly de minimis, where the [S]tate has come to comply ‘as strictly as is humanly possible.’”

Id. (quoting Withrow, 942 F.2d at 1388). The Court therefore defined “full compliance” in the

preliminary injunction order as 95% application processing timeliness, see Preliminary

Injunction Order 1, consistent with other courts that have issued injunctive relief in SNAP Act

compliance challenges, see, e.g., Preliminary Injunction Order 4 (defining “full compliance” to

“mean Defendant the federal processing time-frame in all cases except those individual and

isolated instances of delay that occur inevitably in an agency such as Defendant’s,” which the

Court set at 95%), Booth v. McManaman, No. 10-CV-680 (RAR) (D. Haw. Jan. 23, 2012);

Preliminary Injunction Order 5, Briggs v. Bremby, No. 3:12-CV-324 (VLB) (D. Conn. May 13,


                                                 20
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 21 of 42




2013) (defining “full compliance” as “compliance in all cases except those individual and

isolated instances of delay that occur inevitably in an agency such as Defendant’s,” which the

Court set at 97%).

       In assessing whether the District violated the SNAP Act, the Court will consider its

performance from June 2016 through present, as the three certified classes include SNAP

applicants since June 1, 2016, see Garnett I, 301 F. Supp. 3d at 212–13. 6 The undisputed record

for that time period shows that the District has not achieved 100% timeliness in processing initial

regular, initial expedited, or recertification SNAP applications. The parties disagree, however, as

to the extent of the District’s noncompliance. As an initial matter, they dispute which metrics the

Court should use to measure the District’s timeliness; the primary source of disagreement is

whether the timeliness measures should exclude overdue applications whose processing has been

delayed beyond the applicable deadline due to the fault of the applicant.

       A bit of background is needed to understand the nature of this dispute. As explained,

there are four timeliness metrics in the record: the three FNS metrics—the QC APT Rate, State

Timeliness Rate, and FNS-366B—as well as the Adjusted State APT Rate created by the

District. Two of these metrics—the State Timeliness Rate and the FNS-366B—include all

overdue applications, even where the reason for untimely processing is client delay. See FNS

June 2017 Memo 3, 5. The remaining two metrics—the QC APT Rate and the Adjusted State

APT Rate—exclude overdue applications that are attributed to client fault. See id. at 2

(explaining that the QC APT Rate excludes cases pended for missing verification); Tripurneni



       6
          The Court lacks data since the beginning of the Covid-19 pandemic when, with the
parties’ consent, the Court suspended the District’s reporting requirements under the preliminary
injunction. See Min. Order (Mar. 23, 2020); Min. Order (April 16, 2020); Min. Order (Aug. 20,
2020).

                                                21
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 22 of 42




Dep. 73:5–13 (explaining that the Adjusted State APT Rate excludes overdue applications

attributed to client delay). Plaintiffs urge the Court to rely only on the State Timeliness Rate and

the FNS-366B, while the District contends that the QC APT Rate and Adjusted State APT Rate

are more accurate measures of timeliness under the circumstances here.

       Under FNS regulations, an overdue application may be attributed to client fault “if the

household failed to complete the application process”—i.e., by not providing required

verification or completing the required interview. 7 C.F.R. § 273.2(h)(1)(i). However, the State

agency may attribute overdue applications to client fault only after taking certain mitigation

actions, such as offering assistance with completing the application and obtaining the required

verification. Id. Plaintiffs contend that the Court should not rely on the two timeliness metrics

that exclude client-delayed applications (QC APT Rate and Adjusted State APT Rate) because

the record does not show whether the District first took these mitigation steps before attributing

the delay to each individual applicant.

       As to the QC APT Rate, the record belies Plaintiffs’ contention. As previously

explained, the QC APT Rate is based on a sample of active cases pulled by an agency’s QC team

each month. 7 Under FNS regulations, the District’s QC team is required to review individual

case files to “accurately determine if an application was properly pended due to a client’s delay

in providing verification.” FNS March 2016 Memo 7; 7 C.F.R. § 273.2(h)(1)(i). The District

has presented ample evidence that the agency arrived at its internal QC APT numbers in line

with this FNS protocol. As required by FNS regulations, DHS has a dedicated QC team that



       7
        FNS regulations require State agencies to examine a sample of active cases (those
households currently receiving SNAP benefits) each month for quality control review. 7 C.F.R.
§ 275.12(a); FNS June 2017 Memo 1. State agencies must follow certain FNS procedures,
handbooks, worksheets, and schedules in conducting these QC reviews. 7 C.F.R. § 275.14.

                                                 22
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 23 of 42




remains “arms length” from the operations team. Dep. of Ellen Wells (“Wells Dep.”) 19:16–

20:1, 45:9–22, Gov. MSJ, Exh. E. And, no fewer than four agency officials testified that QC

reviewers “pull cases from the SNAP population” using “a sampling methodology approved by

FNS” and “review them according to the specifications in FNS Handbook 310.” 8 Id. at 20:7–21,

90:1–13; see also Zeilinger Dep. 97:2–98:3 (testifying that QC reviewers “pull[] applications for

sample review and report[] directly to FNS whether those applications met the standards for

timeliness”); Seymour Dep. 121:8–16 (testifying that “QC works directly with FNS and FNS

identifies concern criteria that would be included in a sample, . . . and then based on that, QC

pulls the sample based on that criteria and that sample is reviewed by QC.”); Kim Dep. 169:1–9

(testifying that the QC “sample review goes through the entire system, including all the scanned

documents”); see generally Sept. 2018 CAP, ECF No. 130-6 at 1 (“[W]e closely monitor the QC

APT rate as it uses exactly the same methodology applied to calculate the FNS APT rate . . .”).

Plaintiffs point to nothing in the record that would rebut this testimony, which is entitled to a

presumption of good faith. See SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir.

1991). And while the record is silent on whether FNS independently reviewed the District’s

most recent internal QC APT Rate figures, see MSJ Tr. 68:11–18; Pl. Stmt. Facts ¶ 54, nothing

suggests that FNS rejected or questioned the numbers, which it received monthly. 9 The Court



       8
        FNS Handbook 310 provides comprehensive procedures for States’ conducting QC
reviews of their SNAP programs.
       9
          FNS requires States to submit QC APT data to enable its “reviewers to conduct a
thorough and independent assessment of the case results reported to FNS.” SNAP Quality
Control Policy Memo: 16-02 (Jan. 20, 2016), https://fns-
prod.azureedge.net/sites/default/files/snap/QCPolicyMemo16-02.pdf; see also Kim Dep. 35:3–7.
It is unclear from the record how often FNS conducts these independent reviews of QC results or
publishes State QC APT rates. See MSJ Tr. 22:24–3, 49:24–50:1, 50:15–51:10. The most recent
FNS-published QC APT rate data in the record precedes the Court’s entry of the preliminary

                                                 23
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 24 of 42




will therefore consider the District’s internal QC APT data in assessing the District’s SNAP

application processing timeliness.

       The District-created Adjusted State APT Rate is similar to the QC APT Rate except that

it is based on the agency’s entire universe of SNAP applications rather than a QC sample. The

Adjusted State APT Rate is calculated in the same manner as the FNS State Timeliness Rate (the

total number of applications approved timely divided by the total number of applications), except

that the denominator for the Adjusted State APT Rate excludes overdue applications that are

pended for missing verification. See Jan. 2020 FNS Report 2; Tripurneni Dep. 73:5–13; D.C.

Application Processing Timeliness Corrective Action Plan (“Sept. 2018 APT CAP”) 3 (Sept. 1,

2018), Pl. MSJ, Exh. C; Gov. Resp. to Pl. Stmt. Facts ¶¶ 61–62. FNS has explained that the

State Timeliness Rate “will not adjust for properly pended applications” because “this protocol

uses a universe of certification data pulled from an eligibility system where all factors needed to

determine properly pended [applications] are unlikely to be available.” FNS March 2016 Memo

7. Nonetheless, “recognizing the aforementioned limitations, the District [has] attempted to

identify properly pended applications using the date when the customer provided the last

remaining verification item.” Sept. 2018 APT CAP 3. Specifically, the DCAS system deems an

overdue application as attributed to client fault if the system shows that the customer has

verification pending past the SNAP Act’s due date. Id.; Tripurneni Dep. 101:1–103:22.

       Plaintiffs contend that the Adjusted State APT Rate is an unreliable measure of timeliness

because the DCAS system does not track whether the agency took the mitigation steps required

under 7 C.F.R. § 273.2(h)(1)(i) for each excluded application. The District concedes that DCAS




injunction. See Pl. Reply in Support of Prelim. Injunction, Attach. 2, Exh. B, ECF No. 45-29
(QC APT rates for October 2016–March 2017).

                                                24
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 25 of 42




does not track this information. See Tripuneni Dep. 77:8–13, 78:6–79:5; Zeilinger Dep. 50:19,

69:3–10; Bryant-Rollins Dep. 70:9–20; Kim Dep. 109:1–10. But, the District counters, there is

no need for DCAS to confirm that the agency took the necessary mitigation steps for each

individual excluded application because the agency’s standard business processes ensure that

such steps were taken in the vast majority of cases.

       The District has the better argument. As will be explained further, the undisputed record

shows that approximately 85% of the District’s SNAP applications are processed through a “one-

and-done” system. See Zeilinger Dep. 49:2–13; Seymour Dep. 129:20–130:14. Under this

system, Social Service Representatives (“SSRs”) interacting with customers coming into a

service center are trained to address all potential issues with the customer’s application on the

spot so that the agency can make an eligibility determination before the applicant leaves the

service center that day. See Decl. of Laura Zeilinger (“Zeilinger Decl.”) ¶¶ 69, 73–74, Gov.

Opp. to Prelim. Injunction, Exh. A; Zeilinger Dep. 49:2–21; Bryant-Rollins Dep. 61:3–62:6;

Seymour Dep. 130:2–131:8; Dep. of Carole Jones (“Jones Dep.”) 96:3–4. That includes

performing many of the mitigation steps required by FNS regulations. 7 C.F.R. § 273.2(h)(1)(i).

For one, the SSR reviews a manual checklist of required verifications with the customer. If

documents are missing, the SSR informs the customer what documents they need and how to

obtain them. Zeilinger Dep. 49:2–21; Bryant-Rollins Dep. 61:3–62:6; 103:18–104:5. As one

supervisor explained, if a customer has “had a fire or flood in their home” and verification

“document[s] are not available,” the agency will “offer additional assistance . . . with obtaining

those documents.” Bryant-Rollins Dep. 69:19–70:1. Moreover, DCAS is programmed to

automatically ping other databases (e.g., Social Security) for applicant information such as

income and immigration status. Id. 69:11–14; Jones Dep. 104:9–105:19. If verifications are still


                                                 25
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 26 of 42




missing, the customer is sent home with a checklist of outstanding verification requirements,

which indicates the types of documents that can satisfy each requirement. Gov. MSJ, Exh. K;

Jones Dep. 106:5–107:9. DCAS will also generate a formal notice of missing verification, which

is later mailed to the customer. Gov. MSJ, Exh. V at 3–5; Jones Dep. 142:7–22; Kim Dep.

106:2–5. This evidence suffices to establish that the necessary mitigation steps are usually taken

before an application is tagged as “pending verification” in DCAS, at least for the vast majority

of cases that are processed on a “one-and-done” basis.

       Plaintiffs complain that evidence of the District’s usual protocol is insufficient to

establish that mitigation steps were taken in each individual case. But, as the District points out,

Plaintiffs have not pointed to a single case in which the District did not follow its established

protocol. To the contrary, the named plaintiffs testified that they had not experienced many

issues with the application or verification process. See, e.g., Harris Dep. 35:3–36:6 (explaining

that she had not had “difficulty verifying the information in [her] application or reporting any

changes”); Garnett Dep. 62:6–11 (explaining that she “normally do[esn’t] have a problem” with

getting her SNAP benefits). This case can therefore be distinguished from other cases where the

record contained evidence that specific plaintiffs’ applications were processed outside of

statutory requirements. See, e.g., Robertson v. Jackson, 766 F. Supp. 470, 474 (E.D. Va. 1991),

aff’d, 972 F.2d 529 (4th Cir. 1992), as amended (Aug. 12, 1992) (noting that the named plaintiff

“had been informed two weeks subsequent to her filing, in fact, that it would be 45–60 days

before her application would be processed” and that “other class members have had to wait as

long as, and in excess of, 60 days after their initial request for any assistance”).

       The Court therefore finds the District’s internal QC APT Rate and Adjusted State APT

Rate data to be competent evidence for assessing the District’s compliance with the SNAP Act.


                                                  26
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 27 of 42




Briggs v. Bremby, No. 3:12-CV-324 (VLB), 2012 WL 6026167 (D. Conn. Dec. 4, 2012), aff’d,

792 F.3d 239 (2d Cir. 2015), on which Plaintiffs heavily rely, is not the contrary. There, the

court declined to consider data that excluded overdue applications that were attributed to client

fault. Id. at *16–17. However, that was not because the court considered the data to be

inherently misleading or unreliable. See id. at *16 (“The Court agrees with Defendant that it

would inappropriate to find [the agency] in violation of Sections 2020(e)(3) and (9) where the

delay was truly caused by the applicant.”). Rather, the court found the specific dataset at issue to

be insufficient because the agency “fail[ed] to provide any evidence indicating what percentage

of the delay is attributable to applicants under the rubric of FSA regulations.” Id. Here, by

contrast, the District has presented sufficient evidence from which the Court can roughly

estimate the percentage of overdue applications that is properly attributable to client delay.

These evidentiary issues resolved, the Court will proceed to evaluating the District’s timeliness

in processing initial and recertification applications for benefits.

                       a. Initial Application Processing Timeliness

       Following FNS’s lead, see, e.g., FNS Oct. 2017 Letter 1 (relying upon the District’s QC

APT data to impose a CAP), the Court will focus on the QC APT rate to measure the District’s

timeliness in processing initial SNAP applications. See generally Tripoli Rocketry Ass’n, Inc. v.

Bureau of Alcohol, Tobacco, Firearms, & Explosives, 437 F.3d 75, 77 (D.C. Cir. 2006) (“This

court routinely defers to administrative agencies on matters relating to their areas of technical

expertise.”). Because the QC APT rate is based on an individualized review of case files

conducted pursuant to a uniform protocol, it is most likely to accurately capture an agency’s true

performance in timely processing applications. See FNS March 2016 Memo 7 (noting that “a

more thoroughly determined APT rate results from the QC process”).


                                                  27
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 28 of 42




       For October 2016 through March 2017, the District’s six-month rolling average QC APT

rate was 88.45%. Gov. MSJ, Exh. R at 1. The District’s most recent internal data shows a

rolling average QC APT rate of approximately 95.05% for March through September 2019. 10

Gov. MSJ, Exh. U at 2. That change reflects a significant improvement in the District’s initial

SNAP application processing timeliness. Indeed, FNS considers 95% QC APT or higher to be

acceptable performance. FNS June 2017 Memo 2. 11 The rolling average Adjusted State APT

Rate for March through September 2019 was 95.65%. Jan. 2020 FNS Report 2. 12 Although the

Adjusted State APT Rate is not based on an individualized review of case files in a sample, its

logic mimics that of the QC APT Rate. The fact that the District’s Adjusted State APT Rate is

very close to the QC APT Rate for the same time period therefore corroborates that the District is

performing at around 95% timeliness in initial application processing.

       The metrics that include pended applications for client delay reflect less improvement.

The District’s rolling average State Timeliness Rate for March through September 2019 was

88.07%, compared to a rolling average of 87.1% for April 2017 through September 2017. Sept.



       10
          The Court approximated a six-month rolling average by taking the average of the
monthly QC APT rates reported for March through September 2019. Jan. 2020 FNS Report 2.
March through September 2019 is the most recent six-month period for which data on all
relevant metrics is available.
       11
           Plaintiffs point out that FNS still has not lifted the District’s CAP, which it is supposed
to do if a State’s APT rates reach 95%. They suggest that FNS has not done so because it finds
the District’s internal APT rates to be unreliable. However, there is nothing in the record that
supports this explanation or provides any other explanation. The Court therefore declines to
speculate as to why FNS has not yet lifted the CAP. As mentioned, FNS’s most recent
correspondence with the District indicates its satisfaction that the District’s “timeliness rate has
improved and is stable.” FNS Mar. 2020 Letter 1.
       12
         Again, the Court approximated a six-month rolling average by taking the average of
the monthly Adjusted State APT rates reported for March through September 2019. Jan. 2020
FNS Report 2.

                                                 28
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 29 of 42




2018 CAP 1. The most recent FNS-366B before the Court when it entered the preliminary

injunction (for the first quarter of fiscal year 2018) showed that the District had approved

94.88% of initial applications on time. Garnett II, 313 F. Supp. 3d at 156–57 (citing Gov.

Surreply, Exh. B). 13 According to the most recent FNS-366B in the record now (for the first

quarter of fiscal year 2020), the District approved 87.18% of initial applications on time. Pl.

Reply, App. 2 & Exh. 8. 14 Notably, only 3% of the overdue initial applications were pending for

more than 30 days, id., compared to 7% in Fiscal Year 2018 Quarter 1.

       As the Court has explained, however, these metrics include applications pended due to

missing verification, and the Court finds its reasonable to assume that many, if not most, of the

included applications were overdue because the client did not submit the required verification.

See Briggs, 2012 WL 6026167, at *16 (“[I]t would inappropriate to find [the agency] in violation

of Sections 2020(e)(3) and (9) where the delay was truly caused by the applicant.”). Making that

assumption, the District’s true initial application processing rate is very likely in the ballpark of

90% and 95%. 15 Although that is certainly close to de minimis noncompliance, a reasonable



       13
         This figure includes both regular and expedited applications. To calculate this rate
from the FNS-366B report, the Court first determined the total number of applications approved
overdue by adding together the applications approved overdue 1–30 days (Column D in the
form), approved overdue 31–60 days (Column E), approved overdue 61–90 days (Column F) and
approved overdue 91+ days (Column G) for each category of applications (“total” applications,
which encompasses all types; initial; recertification; or expedited). The Court then divided this
sum by the total number of approved applications (Column A) for each category of applications
and multiplied the result by 100 to arrive at a percent. Garnett II, 313 F. Supp. 3d at 157 n.6.
       14
        The District’s timeliness for subsequent fiscal quarters has varied from 85.57% to
89.97%. See Pl. MSJ Reply, App. 2 & Exhs. 1–7.
       15
           At the preliminary injunction stage, the Court relied on both the QC APT rate and the
raw FNS-366B data to assess the District’s initial application processing timeliness. See Garnett
II, 313 F. Supp. 3d at 156. At that stage, however, neither party raised the issue of whether the
proper metrics should include applications pended due to client delay. Based on the evidence in

                                                  29
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 30 of 42




juror might conclude otherwise. Plaintiffs have therefore created a genuine issue of material fact

as to the predicate SNAP Act violations for initial applications.

                       b. Recertification Application Processing Timeliness

       The record also shows that the District has made progress with recertification application

processing timelines. As the Court has previously noted, the QC APT rate only captures initial

application processing timeliness; it does not capture any data pertaining to recertification

applications. Garnett II, 313 F. Supp. 3d at 158. When the Court entered the preliminary

injunction, it relied primarily on the FNS-366B to measure recertification application processing

timeliness. Based on the District’s FNS-366B for Fiscal Year 2017 Quarter 1, the Court

determined that District was only processing 59.28% of recertification applications on time.

Garnett II, 313 F. Supp. 3d at 158 (citing Gov. MTD Surreply, Exh. B). The District’s most

recent FNS-366B (for Fiscal Year 2020 Quarter 1) shows that it has increased its recertification

application timeliness to 84.20%. Pl. MSJ Reply, App. 2 & Exh. 8. This apples-to-apples

comparison shows a dramatic improvement in the District’s timely processing of recertification

applications. Moreover, the most recent FNS-366B shows that only a single overdue application

was pending for more than 30 days, see id., which is a marked improvement from Fiscal Year

2018 Quarter 1, where 4% of overdue recertification applications were pending for that long, see

Gov. MTD Surreply, Exh. B.

       The Court now has an additional data source to measure the District’s recertification

timeliness. As mentioned, the preliminary injunction ordered the District to provide monthly




the present record, the Court finds that the raw FNS-366B data is less likely than the QC APT
Rate data to reflect the District’s true application processing timeliness because it includes all
overdue applications, even where the reasons for the delay in processing is missing verification.

                                                 30
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 31 of 42




reports with data on processing of initial, recertification, and expedited applications. The data

from those monthly reports show a rolling average recertification timeliness rate of 95.57% for

September 2019 through February 2020. Pl. Reply, App. 1, tbl. 3, ECF No. 146-26. Again,

Plaintiffs complain that the timeliness rates calculated in these reports are inaccurate because

they improperly exclude applications due to client fault. But even adding all of the excluded

recertification applications back in, the District’s rolling average recertification processing

timeliness rate from September 2019 through February 2020 was 90.93%. Id. Considering all of

the relevant evidence, the District’s true recertification application timeliness rate is likely in the

ballpark of high 80s to low 90s. Based on the record as a whole, then, a reasonable juror could

conclude that the District has not been fully compliant with the SNAP Act’s deadlines for

processing both initial and recertification applications.

                2. Whether a Policy or Practice of the District Caused the SNAP Act Violations

        Assuming that Plaintiffs have established a genuine issue of material fact as to the

District’s predicate violations of the SNAP Act, the more difficult question is whether “any

District custom or policy was the moving force” behind the violations. Act Now, 846 F.3d at

413 (internal quotation marks omitted). As explained, Plaintiffs’ theory is one of deliberate

indifference. To prevail on such a theory, Plaintiffs must establish that municipal

decisionmakers continued to adhere to “an approach that they know or should know has failed to

prevent tortious conduct by employees.” Brown, 520 U.S. at 407. But here, the record shows

that the District took numerous steps to improve its SNAP application processing timeliness once

it was made aware of the system’s deficiencies.

        Following its receipt of the October 2017 FNS Letter calling for a CAP, the agency

conducted an extensive “root cause” diagnosis of SNAP administration. Issues were fielded


                                                  31
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 32 of 42




from customer complaints (both in-person and through the help desk), community partners and

advocates, and internal analysis and escalated to high-level agency management. Seymour Dep.

81:6–84:11. A significant product of this root cause analysis was the District’s implementation

of a “one-and-done” system for customer interactions. Id. 129:20–130:1. For applicants coming

into a service center, the agency now endeavors to make an eligibility determination before the

applicant leaves the service center that day. See Decl. of Laura Zeilinger (“Zeilinger Decl.”)

¶¶ 69, 73–74. 16 The District therefore has trained SSRs to address all potential issues with a

customer’s application on the spot, including conducting the interview and helping them find

missing verification. Zeilinger Dep. 49:2–21; Bryant-Rollins Dep. 61:3–62:6; Seymour Dep.

130:2–131:8. If the clients’ applications were fully processed all in one setting, the District

reasoned, customers would not have to “come back to us with this piece of paper or that piece of

paper,” and the District’s APT rate would improve. Seymour Dep. 130:15–131:8. Since its

initial rollout, the new system has been “in a constant state of improvement” and “adjusted based

on HR and union feedback.” Long Dep. 276:15–22.

       DHS has also overhauled its recertification application process. In the past, the agency

sent customers “a letter that says you must come on this day [to do your recertification interview]

and that’s it,” meaning that a client’s only option for filing for recertification would be to arrive

on the specified day, fill out the long recertification application form, and potentially wait all day

and not be seen. Deposition of Edward Wilkins Long III (“Long Dep.”) 40:4–9, 40:20–41:7. To

relieve customers of the burden of returning to the service center every year, the agency now



       16
          Upon arrival at a service center, customers are given two options: either they can wait
for a face-to-face interview that day or they can submit their applications and documents and
someone will call them from the lobby within 24 hours to conduct their interview. Bryant-
Rollins Dep. 45:6–9.

                                                  32
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 33 of 42




sends the recertification application form to the customer with the notice of expiration and has

obtained a waiver from FNS that permits recertification interviews to be conducted over the

phone. Long Dep. 39:6–41:12.

       The Department also brought on a technical expert to fix the problems that it was having

with notice generation. Platt Dep. 64:19–21. That expert established metrics to monitor notice

generation to test whether technical fixes worked and a reconciliation process for ensuring that

DHS’s print vendor was actually printing and sending the notices it was provided. Platt Dep.

67:7–68:6. The new system “went through refinement” and “evolved over time” with input from

municipal decisionmakers. Id. at 248:13–21, 270:15–21 (explaining that “timeliness was always

a discussion item as a problem that needed to be addressed” at the agency’s twice weekly

meetings). These reforms appear to have improved customers’ experiences applying for

recertification. One of the named Plaintiffs, for example, testified that the agency “did send

[him] a notice” about his most recent recertification and that he “ha[sn’t] had any problems

lately” with filing for recertification. Dep. of James Stanley (“Stanley Dep.”) 27:8–22, 34:10–

11, 35:1–3; see also Dep. of Kathryn Harris (“Harris Dep.”) 31:8–35:8 (testifying that she prefers

completing the recertification application over the phone rather than having to go to a service

center and that she has not had difficulty verifying information for her recertification

applications).

       Moreover, the record shows that the District has given SSRs ongoing “specific training

about how to” process applications timely. Robinson v. Pezzat, 818 F.3d 1, 13 (D.C. Cir. 2016)

(distinguishing Smith v. District of Columbia, 413 F.3d 86, 99 (D.C. Cir. 2005), “where the

District had provided employees with no relevant training”); see generally Long Dep. 300:4–15

(explaining that “the caseworkers [were the agency’s] second most important stakeholder group


                                                 33
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 34 of 42




after District residents who are receiving benefits” and that “they have very hard jobs” and the

agency’s “objective [was] to make their jobs less painful”). A general refresher training was

given to DHS employees to “[e]nsure an understanding of the policies that dictate timely

processing to increase timeliness” followed by targeted trainings to “ensure specific deficiencies

are addressed.” Pl. Reply, Exh. J at 1; see also Wells Dep. 194:10–195:5 (explaining that the

agency provided “a quick shot workshop refresher on SNAP timeliness requirements” to all staff

in February 2018). More generally, the record reveals that when the QC team sees a high

number of errors in a particular activity, that information is provided to the training team and

incorporated into “refresher trainings” and built into the agency’s biannual corrective action

plan. Wells Dep. 41:16–42:1, 48:15–49:3. Similarly, the agency “immediately roll[s] out a

training” when it “get[s] a new policy directive from FNS.” Id. at 42:8–12.

       Plaintiffs present little evidence to rebut the District’s extensive testimonial and

documentary evidence of its efforts to improve timeliness, which is entitled to a presumption of

good faith. See Kretchmar v. FBI, 882 F. Supp. 2d 52, 56 (D.D.C. 2012) (“Agency declarations

are accorded ‘a presumption of good faith,’ and to rebut them plaintiff ‘must point to evidence

sufficient to put the Agency’s good faith into doubt.’” (quoting Long v. DOJ, 450 F. Supp. 2d

42, 54 (D.D.C. 2006); Ground Saucer Watch, Inc. v. CIA, 692 F.2d 770, 771 (D.C. Cir. 1981))).

Notably, Plaintiffs do not cite any deposition testimony from the individual named plaintiffs that

documents existing problems with the District’s administration of SNAP. To the contrary, the

portions of the plaintiffs’ deposition testimony cited by the District suggest that D.C. residents

are seeing improvements in their experience applying for SNAP benefits. See, e.g., Harris Dep.

31:8–35:8 (testifying that she is happy that the District switched to allowing her to apply for

recertification over the phone rather than having to go to a service center and that she has not had


                                                 34
        Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 35 of 42




difficulty verifying information for her recertification applications); Stanley Dep. 27:8–22,

34:10–11, 35:1–3 (testifying that the agency “did send [him] a notice” about his most recent

recertification and that he “ha[sn’t] had any problems lately” since March 2018 with filing for

recertification).

        The only affirmative evidence that Plaintiffs point to are past letters from FNS citing the

District for failing to provide notices of required verification. Pl. MSJ 23. But, that evidence is

outdated—some of the letters are from as early as May 2018. See Pl. MSJ, Exh. G. Although

FNS has not officially removed the District from the CAP, the record indicates that FNS is

presently satisfied with the District’s efforts to address application processing timeliness. After

extensive back-and-forth with the District, FNS accepted the District’s proposed CAP in January

2020 and specifically noted that “the District’s plan to correct errors related to the timel[y]

issuance of correct notices is acceptable.” See Letter from Eric Ratchford to Anthea Seymour

(“FNS Jan. 2020 Letter”) 1–2 (Jan. 29, 2020), Gov. MSJ, Exh. P. And, in FNS’s most recent

correspondence to the District in March 2020, FNS commented that the District’s ‘timeliness rate

has improved and is stable” and “encourage[d] the District to balance the focus on timeliness

with an increased attention on payment accuracy and being stewards of public funds.” 17 Letter



        17
           As FNS recognizes, there is a trade-off between the amount of time that agency
employees can spend processing each application and the number of customers that the District
can serve in one day. Compare Jones Dep. 103:7–12 (testifying that the average transaction time
is about two hours at the Taylor Street Center), with Harris Dep. 42:10–14 (suggesting that the
District “try to streamline the application process so that the participants as well as the social
workers would not have to spend so much time with one client”). Plaintiffs point out that the
wait times at some of the District’s service centers can be very long and that many customers
may be turned away. See, e.g., Harris Dep. 42:4–9 (testifying that “participants have to wait so
very, very long is all kinds of weather and they have to wait sometimes inside and outside” of
service centers); Pl. MSJ, Exh. N; Bryant-Rollins Dep. 70:2–72:20, 79:5–80:16. But, while no
doubt frustrating, long wait times for customers does not bear on whether the District was
deliberately indifferent to Plaintiffs’s rights to timely processing of benefits applications. The

                                                 35
           Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 36 of 42




from Eric Ratchford to Anthea Seymour (“FNS Mar. 2020 Letter”) 1 (Mar. 6, 2020), Gov.

Notice, ECF No. 152; see also Seymour Dep. 241:13–242:3 (noting that FNS is “pleased” with

and “cognizant of [the District’s] strategies to continue to work on our APT and to maintain the

level”).

           In light of the record as a whole, the Court finds that the District’s approach is reasonably

designed to achieve full compliance with the SNAP Act’s timeliness requirements. SNAP is a

complex program to manage, and there is no perfect blueprint for ensuring perfect compliance. 18

This is hardly a case in which “in light of the duties assigned to specific officers or employees

the need for more or different training is so obvious, and the inadequacy so likely to result in the

violation of [federal] rights, that the policymakers of the city can reasonably be said to have been

deliberately indifferent to the need.” City of Canton, Ohio v. Harris, 489 U.S. 378, 390 (1989);

compare with, e.g., Salazar, 954 F. Supp. at 331 (finding an agency’s practices so inadequate as

to establish deliberate indifference where the agency “deliberately assigned only one

person . . . to run the entire [assistance] program” and completely failed to monitor compliance).

           Moreover, the efficacy of the District’s improvement efforts is borne out in its recent

timeliness results. To be sure, there are no “numerical standard[s] control[ling] the




District’s choice to have SSRs spend more time with each application so as to ensure that they
can be processed “one-and-done” (and therefore, timely) does not reflect deliberate indifference
as to the Plaintiff’s statutory rights.
           18
          Indeed, a study conducted by FNS of all 50 States and the District of Columbia “did
not find any specific management practice that led to a statistically significant difference in APT
rate.” Gov. MSJ, Exh. T at 2. Some strategies associated with high APT rates were: (1)
establishing clear performance targets or goals for improving APT; (2) holding workers
accountable for overdue cases in the worker’s performance reviews or decisions about the
worker’s employment status; (3) training staff about new application processing procedures; and
(4) monitoring APT performance either weekly or monthly. Id. The District appears to have
implemented many of these strategies.

                                                    36
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 37 of 42




determination of whether incidents of wrongful behavior cumulatively show a pattern amounting

to a custom or policy.” Carter, 795 F.2d at 124. The Court finds it significant, however, that the

District’s current timeliness in processing initial and recertification applications—though not

perfect—does not come close to non-compliance benchmarks in analogous cases. Take the level

of noncompliance with regulatory statutes that other courts have found to constitute deliberate

indifference. In Salazar v. District of Columbia, 954 F. Supp. 278 (D.D.C. 1996), retired Judge

Kessler of this court confronted a similar provision in the Medicaid statute that required absolute

compliance with deadlines for processing applications. Id. at 324. Applying the municipal

liability standard, Judge Kessler found that the District was deliberately indifferent to the

plaintiffs’ statutory rights where it had “repeatedly failed to process large numbers of Medicaid

applications within” the statutory deadline—i.e., timeliness of 50% for one category of

applications and 67% for another category. Id. at 325 (emphasis added).

       Nor is the District’s noncompliance on par with that in other SNAP Act cases where

courts granted injunctive relief. See, e.g., Briggs v. Bremby, No. 3:12-CV-324 VLB, 2012 WL

6026167, at *17 (D. Conn. Dec. 4, 2012), aff’d, 792 F.3d 239 (2d Cir. 2015) (granting

preliminary injunction where Connecticut’s SNAP application processing timeliness ranged from

59 to 81%); Booth v. McManaman, 830 F. Supp. 2d 1037 (D. Haw. 2011) (granting preliminary

injunction where Hawaii’s SNAP application processing timeliness ranged from 69 to 84%);

Robertson, 766 F. Supp. at 474 (granting permanent injunction where Virginia’s statewide SNAP

application process timeliness was less than 80%, with some counties’ timeliness under 50%).

Notably, none of these cases involved municipalities, so the courts directly applied the SNAP

Act’s absolute liability standard, rather than the deliberate indifference standard applicable




                                                 37
        Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 38 of 42




here. 19 Finally, a recent FNS research report shows that only ten States have initial QC APT

processing rates of more than 95%; 19 States are between 90% and 95%; and 22 States are below

90%. Gov. MSJ, Exh. T at 1. Compared to other States, then, the District’s timeliness

completion rate does not stand out. All in all, even though the record reflects some

noncompliance with the SNAP Act’s timeliness requirements, it is not of such a magnitude to

establish the District’s deliberate indifference to the Plaintiffs’ statutory rights.

        Taking a different tack, Plaintiffs suggest that the District has been deliberately

misleading FNS as to the extent of its untimeliness. They first point to the District’s creation of

the Adjusted State APT Rate, which excludes applications pended for missing verification, as an

effort to inflate the District’s timeliness numbers. But the record shows that the District has been

transparent with FNS about how the Adjusted State APT Rate is calculated and its limitations.

See, e.g., Sept. 2018 APT CAP 3 (explaining to FNS that “recognizing the aforementioned

limitations, the District [has] attempted to identify properly pended applications using the date

when the customer provided the last remaining verification item”); FNS Monthly Report from

D.C. for Sept. 2018 (“FNS Sept. 2018 Report”) 6, Gov. MTD Reply, Exh. A, ECF No. 135-1

(reporting the Adjusted State APT Rate and explaining that it “exclude[s] applications where the

number of days from the application filing date to the latest verification clearance date exceeds

the required timeframe” and “consider[s] them delayed due to customer’s delayed submission of

documentation”). Although FNS told the District in January 2020 that it “may” remove the

Adjusted State APT Rate from its monthly reports, FNS. Jan. 2020 Letter 4, there is no



        19
           Robidoux v. Kitchel, 876 F. Supp. 575 (D. Vt. 1995), granted summary judgment to
the plaintiffs on liability where Vermont’s most recent SNAP application timeliness ranged from
90% to 93.5%. Id. at 578. In making that determination on liability, however, the court applied
the SNAP Act’s strict liability standard rather than Monell’s custom or policy standard.

                                                   38
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 39 of 42




indication that FNS considered the Adjusted State APT Rate to be deliberately misleading or

inappropriate for the District to report.

       Plaintiffs also point to an email chain from October 2018 in which Won-ok Kim, DHS’s

Deputy Administrator of Data Analytics Research and Evaluation, purportedly attempted to hide

the extent of the District’s document-processing backlog from FNS. In the email chain, Ms. Kim

forwarded an email from FNS to a group of DHS employees seeking advice on how to respond

to FNS’s request for backlog data. Pl. MSJ Reply, Exh. P at 6–7. Ms. Kim stated, “I know that

we have a bunch of backlog documents in DIMS . . . but I cannot tell them we have thousands of

backlog documents sitting in DIMS” and “I don’t know how to describe here without revealing

the problem we have. Appreciate if you can come up with some language to explain why we

cannot provide DIMS backlog data.” Id. at 7–8. Read in the light most favorable to Plaintiffs, a

reasonable juror could infer that Ms. Kim was trying to conceal backlog information from FNS.

But, a “single isolated incident” of misconduct (even if one could call it that) can establish

municipal liability only if attributed to a municipal policymaker with final decision-making

authority. City of Oklahoma City v. Tuttle, 471 U.S. 808, 821 (1985); see also Triplett v.

District of Columbia, 108 F.3d 1450, 1453 (D.C. Cir. 1997) (“The only acts that count . . . are

ones by a person or persons who have ‘final policymaking authority [under] [S]tate law.’”

(quoting Jett v. Dallas Independent School Dist., 491 U.S. 701, 737 (1989)) (second alteration in

original)); Blue v. District of Columbia, 811 F.3d 14, 19 (D.C. Cir. 2015) (“[U]nder certain

circumstances, a single decision by a municipal official with final policymaking authority can

constitute a municipal policy.”). Here, two employees who outrank Ms. Kim—the Chief

Information Officer and Assistant Deputy Administrator of ESA, see D.C. Dep’t of Human

Servs. Senior Mgmt. (Dec. 2019), https://dccouncil.us/wp-content/uploads/2020/01/Attachment-


                                                 39
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 40 of 42




1-DHS-Org-Chart.pdf—responded to Ms. Kim that the agency should be transparent with FNS

about the backlog problem. See, e.g., Pl. MSJ, Exh. P at 5 (Chief Information Officer explaining

that “I actually think we should just explain the problem as it is instead of trying to explain it

without revealing the problem. FNS already know[s] it’s a problem we are working to address”);

id. at 4 (Assistant Deputy Administrator of ESA explaining that “we are on the same page . . .

with explaining the as-is state and our plans to address the backlog”). And, there is no evidence

in the record that the backlog was actually concealed from FNS in the end or of how the backlog

relates to the District’s application processing timeliness. Moreover, unrebutted testimony from

other agency officials supports the conclusion that the District generally has been transparent in

its dealings with FNS. See, e.g., Long Dep. 264:10–17, 266:2–9 (testifying that “there’s no

situation [where] somebody said this data is inaccurate, let’s give it to FNS anyway” and that no

one discussed “strategies for altering the data logic to improve the rate of timely processing”).

Thus, the October 2018 email chain does not establish the District’s deliberate indifference.

 IV. Conclusion

       The evidence before the Court establishes that the District of Columbia currently

processes somewhere between 90 and 95 percent of SNAP benefit applications within the

deadlines mandated by the SNAP Act. And the vast majority of the delayed applications are

resolved within 30 days of the deadlines. The Court appreciates that any delayed application

threatens the loss of food and nutrition for needy families. At the same time, some minimal

degree of untimeliness is inevitable in a sprawling public benefits program like SNAP.

       Were the District a State, even a 90 to 95 percent timeliness rate likely would not be

sufficient to avoid summary judgment for violating Act, which requires strict adherence to the

statutory deadlines. Because it is not a State, however, Plaintiffs must show that the District’s


                                                  40
       Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 41 of 42




untimely processing of initial or recertification applications is attributable to a “persistent,

pervasive practice, attributable to a course deliberately pursued by official policymakers.”

Salazar, 954 F. Supp. at 324 (quoting Carter, 795 F.2d at 125–26). They have not created a

genuine dispute of fact on that question. Unlike in other cases finding deliberate indifference on

the part of municipal officials, the record is clear that the District made extensive and sustained

efforts at improvement once it was put on notice—by both Plaintiffs and FNS—of the

deficiencies in its SNAP application processing timeliness, which stemmed in part from the roll-

out of a new computer system. Compare id. at 326 (finding deliberate indifference based on the

agency’s failure to rectify problems in Medicaid application processing after “high-level DHS

managers have known about [the agency’s] recurrent backlogs of NPA Medicaid applications for

several years”), and M.J. v. District of Columbia, 401 F. Supp. 3d 1 (D.D.C. 2019) (finding that

a complaint adequately alleged deliberate indifference based on “numerous public reports

throughout the complaint demonstrating that defendants were aware of the need for

comprehensive community-based care, and the inadequacy of the services the District currently

offers”), with Westfahl v. District of Columbia, 75 F. Supp. 3d 365, 378 (D.D.C. 2014) (Cooper,

J.) (“[S]pecific inadequate practices do not necessarily evidence a deliberate indifference to

constitutional violations if the city’s overall policies demonstrate that it has undertaken efforts to

reduce the illegal use of force[.]”). Plaintiffs therefore have failed to establish that the District’s

untimely processing of some SNAP applications is the product of a municipal policy or practice

of deliberate indifference.

        Accordingly, the Court will vacate its prior preliminary injunction and grant summary

judgment to the District. The Court need not reach Plaintiffs’ request for a permanent injunction.

A separate order follows.


                                                  41
      Case 1:17-cv-01757-CRC Document 155 Filed 09/09/20 Page 42 of 42




                                          Christopher       Digitally signed by
                                                            Christopher R. Cooper

                                          R. Cooper         Date: 2020.09.09 18:32:54
                                                            -04'00'

Date: ____September 9, 2020____               CHRISTOPHER R. COOPER
                                              United States District Judge




                                     42
